Title: From George Washington to Samuel Huntington, 17 May 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                            Head Quarters New Windsor 17th May 1781.
                        
                        His Excellency the Count de Rochambeau having received dispatches from the Court of France by his Son the
                            Viscount de Rochambeau, who arrived at Boston in the Frigate la Concorde the 6th instant, has requested an interview with
                            me. I have appointed the place of meeting at Weathersfield on Monday next, for which purpose, I shall set out to morrow
                            from hence. I am in hopes we shall be able, from the intelligences received, to settle a definitive plan of Campaign.
                        I am sorry to inform Your Excellency, that a part of our advanced troops were surprised on Monday Morning
                            near Croton River, by about fifty Horse and two hundred foot, under the command of Colonel Delancy—Colo. Greene who
                            commanded our party was mortally wounded in his quarters. The enemy attempted to carry him off, but he died upon the Road.
                            Major Flagg was killed. The loss of these Officers is to be regretted, especially the former, who had upon several
                            occasions distinguished himself particularly in the defence of the post at Red Bank in 1777, when he defeated Count Donop.
                            I inclose a Return of our loss upon the late occasion.
                        The Enemy upon their return fell in with Capt. Fog of the New Hampshire line, who was patrolling near the
                            White plains—They attempted to surround him and cut him off by dint of superior numbers, but the Captain made so good a
                            disposition of his small force, that he fought them off with the loss of two Men only. The enemy had a Captain and several
                            Men killed in the attack. I have the honor to be with great Respect Sir Yr Excellency’s Most obt Servt
                        
                            Go: Washington

                        
                    